Citation Nr: 1030077	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-10 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial higher evaluation for bilateral hearing 
loss disability, rated as 10 percent disabling prior to February 
18, 2010, and 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION
	
The Veteran had active service from February 1962 until February 
1965.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan, 
which granted service connection for bilateral hearing loss, 
assigning a 10 percent evaluation, effective March 10, 2005.  The 
Veteran testified before the undersigned at a Board hearing at 
the RO in June 2009.

The issue of evaluation of bilateral hearing loss disability, 
rated as 10 percent disabling was previously before the Board and 
in December 2009 was remanded for additional development.  
Following such development, the RO issued a rating decision 
granting an evaluation of 50 percent for bilateral hearing loss, 
effective February 18, 2010.


FINDING OF FACT

In May 2010, following issuance of a rating decision by the RO, 
the Board received written notification from the appellant, 
withdrawing his appeal regarding the issue of evaluation of his 
service connected bilateral hearing loss disability.






CONCLUSION OF LAW

The criteria for withdrawal of an appeal with respect to an 
initial higher rating for a bilateral hearing loss disability 
have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal must be 
withdrawn either in writing or on the record at a hearing by the 
veteran or by his or her authorized representative.  See 38 
C.F.R. § 20.204.  The Veteran, in letters received by VA in May 
2010, withdrew his appeal of the issue of entitlement to a higher 
initial evaluation of a bilateral hearing loss disability.  
Specifically, the Veteran stated that he was satisfied and agreed 
with the RO's March 2010 rating decision granting an evaluation 
of 50 percent, effective February 18, 2010.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration of this issue.  Accordingly, the Board does not 
have jurisdiction to review the appeal of this issue and it is 
dismissed without prejudice.


ORDER

Claim of entitlement to a higher initial evaluation for bilateral 
hearing loss disability, rated as 10 percent disabling prior to 
February 18, 2010, and 50 percent thereafter, is dismissed 
without prejudice.



____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


